Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to patent application as filed on 12/31/2019, which is a 371 of PCT/US2019/026370 filed 4/8/2019.
This action is made Non-Final.

	Claims 1 – 20 are pending in the case. Claims 1, 11, and 16 are independent claims. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/28/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings
	The drawings filed on 12/31/2019 have been accepted by the Examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-7, 16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simon (USPUB 20160162461 A1 from IDS filed 4/28/2020).

Claim 1:
Simon discloses A method comprising: receiving, by a server hosting a collaborative electronic document, an indication of a first change at a first coordinate location of a client model of the collaborative electronic document, wherein the first coordinate location is within a coordinate structure of the collaborative electronic document (Fig 4 and 0058-61: “the client device displays a spreadsheet to a user based on a model stored on the client device…the device receives a user input to modify the spreadsheet”; 0021: cells of a spreadsheet having particular coordinate locations is discussed; ); applying the first change at a second coordinate location of a server model of the collaborative electronic document, wherein the second coordinate location of the server model corresponds to the first coordinate location of the client model, and wherein the first change is associated with a first revision identifier (Fig 4 and 0058-61: “the device sends the user input to the server…the device optimistically modifies its model based on the received user input…the received input may include instructions to modify the spreadsheet”; 0035: “the server…may maintain a master model of the document”; Figs 3A-3D: each change made and stored in the revision log has an assigned revision data including which client made the revision and the revision number corresponding to the change); generating an attribution model comprising a coordinate structure that corresponds to at least a portion of the coordinate structure of the collaborative electronic document and includes a third coordinate location that corresponds to the first coordinate location and the second coordinate location (Figs 3A-3D and 0035: “the server…may maintain a list of changes to a document stored on the cloud computing service (equivalent to the claimed attribution model), and may maintain a master model of the document”; Figs 3A-3D: the server’s maintained list of changes include the coordinates of the cells associated with the changes); updating the third coordinate location of the attribution model with the first revision identifier; and storing attribution information for the first change in association with the first revision identifier Figs 3A-3D: the revision log is updated when pending changes are completed, the revision log comprising updates made to the shared spreadsheet, the client who made the update, the revision number, and the cells that have been updated).

Claim 3:
Simon discloses the indication of the first change at the first coordinate location of the client model of the collaborative electronic document is provided with a command having a command type, and wherein the method further comprises: determining whether the command type of the command satisfies a command type condition, wherein the attribution model is generated responsive to determining that the command type of the command satisfies the command type condition (0026, 0043, 0045-47: copy-paste and insert row commands are discussed, including how these command types are handled by Simon to modify the cells of a spreadsheet). 

Claim 5:
Simon discloses storing a revision copy of the server model of the collaborative electronic document with the first change at the second coordinate location, wherein the revision copy is associated with the first revision identifier (0035: “the server…may maintain a master model of the document”).

Claim 6:
Simon discloses generating the attribution model comprising the coordinate structure that corresponds to at least the portion of the coordinate structure of the collaborative electronic document and includes the third coordinate location that corresponds to the first coordinate location and the second coordinate location, comprises: generating the attribution model comprising a coordinate structure that is smaller than the coordinate structure of the collaborative electronic document (Figs 3A-3D and 0035: “the server…may maintain a list of changes to a document stored on the cloud computing service (equivalent to the claimed attribution model), and may maintain a master model of the document”; Figs 3A-3D: the server’s maintained list of changes include the coordinates of the cells associated with the changes).

Claim 7:
Simon discloses receiving, from a client device, a command indicating a change to a coordinate structure of the collaborative electronic document; applying, by the server, the change to the coordinate structure of the collaborative electronic document, wherein the change to the coordinate structure of the collaborative electronic document is associated with a second revision identifier; and modifying the coordinate structure of the attribution model to reflect the change to the coordinate structure of the collaborative electronic document, wherein a location of content of the attribution model is adjusted in view of the modified coordinate structure of the attribution model (Figs 3A-3D: Bob’s insertion of a row below row 1 results in Alice’s copying of cells B1:B2 to C1:C2 being updated in the server’s revision log to copying of cells B1:B3 to C1:C3).
Claim 16:
Simon discloses A system comprising: a memory; and a processing device, coupled to the memory (Fig 12), to: receive, by by the processing device, an indication of a first change at a first coordinate location of a client model of the collaborative electronic document, wherein the first coordinate location is within a coordinate structure of the collaborative electronic document (Fig 4 and 0058-61: “the client device displays a spreadsheet to a user based on a model stored on the client device…the device receives a user input to modify the spreadsheet”; 0021: cells of a spreadsheet having particular coordinate locations is discussed; ); apply the first change at a second coordinate location of a server model of the collaborative electronic document, wherein the second coordinate location of the server model corresponds to the first coordinate location of the client model, and wherein the first change is associated with a first revision identifier (Fig 4 and 0058-61: “the device sends the user input to the server…the device optimistically modifies its model based on the received user input…the received input may include instructions to modify the spreadsheet”; 0035: “the server…may maintain a master model of the document”; Figs 3A-3D: each change made and stored in the revision log has an assigned revision data including which client made the revision and the revision number corresponding to the change); generate an attribution model comprising a coordinate structure that corresponds to at least a portion of the coordinate structure of the collaborative electronic document and includes a third coordinate location that corresponds to the first coordinate location and the second coordinate location (Figs 3A-3D and 0035: “the server…may maintain a list of changes to a document stored on the cloud computing service (equivalent to the claimed attribution model), and may maintain a master model of the document”; Figs 3A-3D: the server’s maintained list of changes include the coordinates of the cells associated with the changes); update the third coordinate location of the attribution model with the first revision identifier; and store attribution information for the first change in association with the first revision identifier Figs 3A-3D: the revision log is updated when pending changes are completed, the revision log comprising updates made to the shared spreadsheet, the client who made the update, the revision number, and the cells that have been updated).

Claim 18:
Simon discloses the indication of the first change at the first coordinate location of the client model of the collaborative electronic document is provided with a command having a command type, the processing device further to: determine whether the command type of the command satisfies a command type condition, wherein the attribution model is generated responsive to determining that the command type of the command satisfies the command type condition (0026, 0043, 0045-47: copy-paste and insert row commands are discussed, including how these command types are handled by Simon to modify the cells of a spreadsheet). 

Claim 19:
Simon discloses storing a revision copy of the server model of the collaborative electronic document with the first change at the second coordinate location, wherein the revision copy is associated with the first revision identifier (0035: “the server…may maintain a master model of the document”).

Claim 20:
Simon discloses receive, from a client device, a command indicating a change to a coordinate structure of the collaborative electronic document; apply the change to the coordinate structure of the collaborative electronic document, wherein the change to the coordinate structure of the collaborative electronic document is associated with a second revision identifier; and modify the coordinate structure of the attribution model to reflect the change to the coordinate structure of the collaborative electronic document, wherein a location of content of the attribution model is adjusted in view of the modified coordinate structure of the attribution model (Figs 3A-3D: Bob’s insertion of a row below row 1 results in Alice’s copying of cells B1:B2 to C1:C2 being updated in the server’s revision log to copying of cells B1:B3 to C1:C3).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 11-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon in view of Nguyen (USPUB 20080222510 A1).

Claim 2:
Simon discloses every feature of claim 1.
Simon, by itself, does not seem to completely teach receiving, from a client device, an attribution query requesting the attribution information associated with the first coordinate location of the client model of the collaborative electronic document; identifying the first revision identifier associated with the third coordinate location of the attribution model using a coordinate identifier of the first coordinate location of the client model of the collaborative electronic document; retrieving, from a data store, the attribution information that is associated with the first revision identifier; and providing the attribution information to the client device in response to the attribution query.
The Examiner maintains that these features were previously well-known as taught by Nguyen.
Nguyen teaches receiving, from a client device, an attribution query requesting the attribution information associated with the first coordinate location of the client model of the collaborative electronic document; identifying the first revision identifier associated with the third coordinate location of the attribution model using a coordinate identifier of the first coordinate location of the client model of the collaborative electronic document; retrieving, from a data store, the attribution information that is associated with the first revision identifier; and providing the attribution information to the client device in response to the attribution query (0035 and 0037: a user can view particular modifications made to cells of a spreadsheet in a history log listing all modifications made to a spreadsheet).
Simon and Nguyen are analogous art because they are from the same problem-solving area, managing activity related to a spreadsheet.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Simon and Nguyen before him or her, to combine Simon’s revision log storing all edits made to cells of a spreadsheet including the location of the edit, the edit and the client that made the edit with the history log entry viewing request of Nguyen. The rationale for doing so would have been to obtain the benefit of providing a user with the ability to review edits previously made to a spreadsheet cell.
Therefore, it would have been obvious to combine Simon and Nguyen to obtain the invention as specified in the instant claim(s).

Claim 4:
Simon teaches the attribution information comprises an indication of a user account associated with the first change (Figs 3A-3D).
Simon, by itself, does not seem to completely teach and a timestamp associated with the first change.
The Examiner maintains that these features were previously well-known as taught by Nguyen.
Nguyen teaches and a timestamp associated with the first change (0037).
Simon and Nguyen are analogous art because they are from the same problem-solving area, managing activity related to a spreadsheet.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Simon and Nguyen before him or her, to combine Simon’s list of document changes with the change time stamp information taught by Nguyen. The rationale for doing so would have been to obtain the benefit of storing relevant data regarding each change made to the spreadsheet for a user to review.
Therefore, it would have been obvious to combine Simon and Nguyen to obtain the invention as specified in the instant claim(s).

Claim 11:
Simon teaches A method comprising: receiving, via a graphical user interface (GUI) presented at a client device, a selection by a user of a portion of a client model of a collaborative electronic document, wherein the collaborative electronic document is hosted by a cloud-based document editing system, and wherein the collaborative electronic document is concurrently editable by a plurality of users comprising the user (Fig 1: cloud based computing service is presented; 0021: “in a spreadsheet user interface is discussed; 0024: “a copy-paste operation in a spreadsheet is an operation initiated by a user which duplicates data from one or more cells in a source range to one or more cells in a destination range”; Abstract: “multiple users may edit the spreadsheet”).
Simon further teaches storing client user information with the changes made to a spreadsheet on the server (Figs 3A-3D).
Simon, by itself, does not seem to completely teach receiving a user request for attribution information for a change of content within the portion of the client model selected by the user of the plurality of users; and responsive to receiving the user request for the attribution information, presenting, via a graphical user interface element in the GUI, the attribution information comprising a user account identifier of a user that changed the content of the portion of the client model of the collaborative electronic document.
The Examiner maintains that these features were previously well-known as taught by Nguyen.
Nguyen teaches receiving a user request for attribution information for a change of content within the portion of the client model selected by the user of the plurality of users; and responsive to receiving the user request for the attribution information, presenting, via a graphical user interface element in the GUI, the attribution information comprising a user account identifier of a user that changed the content of the portion of the client model of the collaborative electronic document (0035 and 0037: a user can view particular modifications made to cells of a spreadsheet in a history log listing all modifications made to a spreadsheet).
Simon and Nguyen are analogous art because they are from the same problem-solving area, managing activity related to a spreadsheet.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Simon and Nguyen before him or her, to combine Simon’s revision log storing all edits made to cells of a spreadsheet including the client/user information for who made the edit, with the history log entry viewing request of Nguyen. The rationale for doing so would have been to obtain the benefit of providing a user with the ability to review edits previously made to a spreadsheet cell.
Therefore, it would have been obvious to combine Simon and Nguyen to obtain the invention as specified in the instant claim(s).

Claim 12:
Simon teaches the collaborative electronic document comprises a collaborative spreadsheet document with a coordinate structure comprising one or more rows and one or more columns, wherein the portion of the client model of the collaborative electronic document selected by the user comprises a cell of the collaborative spreadsheet document (0021).

Claim 13:
Simon teaches none of the plurality of users have invoked a command to track changes applied to the portion of the collaborative electronic document (Figs 1-12 and 0001-103: Simon does not discuss users invoking commands to track changes applied to the spreadsheet).

Claim 14:
Simon, by itself, does not seem to completely teach responsive to receiving the user request for the attribution information, sending an attribution query to the cloud-based document editing system requesting the attribution information, wherein the attribution query comprises a coordinate identifier of a first coordinate location, wherein the coordinate identifier identifies the portion of the client model of the collaborative electronic document.
The Examiner maintains that these features were previously well-known as taught by Nguyen.
Nguyen teaches responsive to receiving the user request for the attribution information, sending an attribution query to the cloud-based document editing system requesting the attribution information, wherein the attribution query comprises a coordinate identifier of a first coordinate location, wherein the coordinate identifier identifies the portion of the client model of the collaborative electronic document (0035 and 0037: a user can view particular modifications made to cells of a spreadsheet in a history log listing all modifications made to a spreadsheet).
Simon and Nguyen are analogous art because they are from the same problem-solving area, managing activity related to a spreadsheet.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Simon and Nguyen before him or her, to combine Simon’s revision log storing all edits made to cells of a spreadsheet including the client/user information for who made the edit, with the history log entry viewing request of Nguyen. The rationale for doing so would have been to obtain the benefit of providing a user with the ability to review edits previously made to a spreadsheet cell.
Therefore, it would have been obvious to combine Simon and Nguyen to obtain the invention as specified in the instant claim(s).

Claim 15:
Simon, by itself, does not seem to completely teach receiving, via the graphical user interface, a subsequent user request for additional attribution information for another change of content within the portion of the client model selected by the user of the plurality of users; and responsive to receiving the subsequent user request for the additional attribution information, presenting, at the graphical user interface element in the GUI, the additional attribution information comprising a user account identifier of a user that provided the other change of the content of the portion of the client mode of the collaborative electronic document.
The Examiner maintains that these features were previously well-known as taught by Nguyen.
Nguyen teaches receiving, via the graphical user interface, a subsequent user request for additional attribution information for another change of content within the portion of the client model selected by the user of the plurality of users; and responsive to receiving the subsequent user request for the additional attribution information, presenting, at the graphical user interface element in the GUI, the additional attribution information comprising a user account identifier of a user that provided the other change of the content of the portion of the client mode of the collaborative electronic document (0035 and 0037: each activity detected results in an entry being generated in the history log for the spreadsheet. A user can view particular modifications made to cells of a spreadsheet in a history log listing all modifications made to a spreadsheet).
Simon and Nguyen are analogous art because they are from the same problem-solving area, managing activity related to a spreadsheet.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Simon and Nguyen before him or her, to combine Simon’s revision log storing all edits made to cells of a spreadsheet including the client/user information for who made the edit, with the history log entry viewing request of Nguyen. The rationale for doing so would have been to obtain the benefit of providing a user with the ability to review edits previously made to a spreadsheet cell.
Therefore, it would have been obvious to combine Simon and Nguyen to obtain the invention as specified in the instant claim(s).

Claim 17:
Simon, by itself, does not seem to completely teach receive, from a client device, an attribution query requesting the attribution information associated with the first coordinate location of the client model of the collaborative electronic document; identify the first revision identifier associated with the third coordinate location of the attribution model using a coordinate identifier of the first coordinate location of the client model of the collaborative electronic document; retrieve, from a data store, the attribution information that is associated with the first revision identifier; and provide the attribution information to the client device in response to the attribution query.
The Examiner maintains that these features were previously well-known as taught by Nguyen.
Nguyen teaches receive, from a client device, an attribution query requesting the attribution information associated with the first coordinate location of the client model of the collaborative electronic document; identify the first revision identifier associated with the third coordinate location of the attribution model using a coordinate identifier of the first coordinate location of the client model of the collaborative electronic document; retrieve, from a data store, the attribution information that is associated with the first revision identifier; and provide the attribution information to the client device in response to the attribution query (0035 and 0037: a user can view particular modifications made to cells of a spreadsheet in a history log listing all modifications made to a spreadsheet).
Simon and Nguyen are analogous art because they are from the same problem-solving area, managing activity related to a spreadsheet.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Simon and Nguyen before him or her, to combine Simon’s revision log storing all edits made to cells of a spreadsheet including the location of the edit, the edit and the client that made the edit with the history log entry viewing request of Nguyen. The rationale for doing so would have been to obtain the benefit of providing a user with the ability to review edits previously made to a spreadsheet cell.
Therefore, it would have been obvious to combine Simon and Nguyen to obtain the invention as specified in the instant claim(s).
Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Note
    The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2123.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed in the attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED-IBRAHIM ZUBERI whose telephone number is (571)270-7761.  The examiner can normally be reached on M-Th 8-6 Fri: 7-12/OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED H ZUBERI/               Primary Examiner, Art Unit 2177